Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.

Response to Amendment
In the amendment filed 05/14/2021, the following has occurred: claims 1, 4, 12, 13, 17, 19, and 23 have been amended and claims 3 and 20-21 have been canceled.  Now, claims 1, 4-10, 12-13, 15-19, and 22-23 are pending.
The previous rejections under 35 U.S.C. 101 are withdrawn based on the amendments to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5-6, 8, 10, 12-13, 16-19, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham, US Patent Application Publication no. 2017/0061093 in view of Hamilton, US Patent Application Publication No. 2017/0308662.
As per claim 1, Amarasingham teaches a method of monitoring a plurality of patients, the method comprising: obtaining, by a server, measurement data of a physiological condition for the plurality of patients from a database, wherein respective measurement data associated with a respective patient of the plurality of patients was obtained from a respective medical device associated with the respective patient (see paragraphs 0034-0035); obtaining, by the server, one or more prioritization rules from the database (see paragraph 0093; display criteria is encompassed by prioritization rules because it is used to establish how patients and their data are displayed on the dashboard); generating, by the server, a prioritized list of the plurality of patients based on the measurement data in accordance with the one or more prioritization rules (see paragraph 0093; Figure 11 shows a prioritized list of patients sorted according to risk level in the high risk and very high risk categories); providing, by the server, a dashboard graphical user interface (GUI) display on a client device coupled to a network, wherein the dashboard GUI display includes a patient list region comprising the prioritized list (see Figures 8-11 among others; Patient Worklist displays are encompassed by a dashboard GUI with a prioritized patient list region because they are prioritized by “patient risk” category), wherein the patient list region comprises a patient identification column, a patient status column, and a plurality of rows corresponding to the plurality of patients (see Figures 8-11 
Since Amarasingham teaches a dashboard display of a prioritized list of patients, ordered according to risk level and risk level is based on patient data which is updated over time, it would appear that the dashboard display would be dynamically updated as well by reordering at least one of the plurality of patients.  However, the teachings of Amarasingham do not make this expressly clear.  Hamilton teaches a clinical dashboard display listing a plurality of patients in a prioritized list (see Figure 12), wherein at least one of the plurality of patients is dynamically reordered within an updated prioritized list in response to dynamically updating a respective value for a metric indicative of the current state of a physiological condition of a respective patient of one or more of a plurality of patients in response to updated measurement data (see paragraphs 0040 and 0161; describes the patient list being ordered based on criticality level of the patients and dynamically updating the list as new data is received over time).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to dynamically update the prioritized list of Amarasingham as suggested by the teachings of Amarasingham and as taught by Hamilton with the motivation of allowing the user to more efficiently focus his/her efforts to patients presenting a more critical clinical situation (see paragraph 0161 of Hamilton).  Since both references derive a similar “level” for each respective patient, displayed 
As per claim 5, Amarasingham teaches the method of claim 1 as described above.  Amarasingham further teaches detecting, by the server, an adverse event associated with a first patient of the plurality of patients in response to an updated measurement of the physiological condition associated with the first patient (see paragraph 0073; monitored patient data includes adverse events), wherein: the first patient is reprioritized in the updated prioritized list based on the adverse event in accordance with the one or more prioritization rules, (see paragraph 0073; updated monitored data is reflected in inclusion of patient in a particular list).
As per claim 6, Amarasingham teaches the method of claim 5 as described above.  Amarasingham further teaches dynamically updating, by the server, a graphical indication of a status of the physiological condition of the first patient in response to detecting the adverse event (see paragraph 0073), wherein the dashboard GUI display includes the graphical indication of the status of the physiological condition of the first patient in a row associated with the first patient (see Figures 8 and 9; shows examples of patients identified by name in rows associated with physiological condition).
As per claim 8, Amarasingham teaches the method of claim 5 as described above.  Amarasingham further teaches obtaining, by the server, electronic medical records data associated with the first patient from the database (see paragraph 0035); and providing, by the server, a graphical representation of the electronic medical records data on the dashboard GUI display in a row associated with the first patient within the patient list region (see Figure 9).
As per claim 10, Amarasingham teaches the method of claim 5 as described above.  Amarasingham further teaches automatically generating, by the server, a report GUI display 
As per claim 12, Amarasingham teaches a system comprising a display device having rendered thereon a patient monitoring dashboard graphical user interface (GUI) display for concurrently monitoring a plurality of patients, the patient monitoring dashboard GUI display comprising a patient list region comprising a patient identification column, a patient status column, and a plurality of rows corresponding to the plurality of patients (see Figures  8-11 among others), wherein: each row of the plurality of rows is associated with a respective patient of the plurality of patients and includes a graphical representation of respective identification information associated with the respective patient in the patient identification column of the respective row and a graphical representation of a respective value for a metric indicative of a current state of a physiological condition of the respective patient in the patient status column of the respective row (see Figures 8-11 among others; graphical representation of identification information encompasses the alphanumeric data displayed in the Patient ID and/or Name column(s), graphical representation of a metric indicative of a current state of the physiological condition encompasses the data displayed in the Risk Band column (i.e. Medium, High, Very High, etc.)); for each row of the plurality of rows, the respective value for the metric indicative of the current state of the physiological condition of the respective patient in the patient status column of the respective row is determined based at least in part on respective measurement data associated with the respective patient obtained from a database (see paragraphs 0046-0048; received measurement data for each patient used to calculate risk levels displayed in the Risk Band column of dashboard displays); each row of the plurality of rows is ordered within the patient list region based at least in part on the respective value for the metric indicative of the current state of the physiological condition of the respective patient in accordance with one or more prioritization rules (see paragraph 0093; display 
Since Amarasingham teaches a dashboard display of a prioritized list of patients, ordered according to risk level and risk level is based on patient data which is updated over time, it would appear that the dashboard display would be dynamically updated as well by reordering at least one of the plurality of patients.  However, the teachings of Amarasingham do not make this expressly clear.  Hamilton teaches a clinical dashboard display listing a plurality of patients in a prioritized list (see Figure 12), wherein at least one of the plurality of patients is dynamically reordered within an updated prioritized list in response to dynamically updating a respective value for a metric indicative of the current state of a physiological condition of a respective patient of one or more of a plurality of patients in response to updated measurement data (see paragraphs 0040 and 0161; describes the patient list being ordered based on criticality level of the patients and dynamically updating the list as new data is received over time).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to dynamically update the prioritized list of Amarasingham as suggested by the teachings of Amarasingham and as taught by Hamilton with the motivation of allowing the user to more efficiently focus his/her efforts to patients presenting a more critical clinical situation (see paragraph 0161 of Hamilton).  Since both references derive a similar “level” for each respective patient, displayed in a patient dashboard, and Amarasingham shows the capability of the dashboard display to be reordered through dragging columns (Figures 8-9 show drag and drop to group list by column category), 
As per claim 13, Amarasingham teaches the system of claim 12 as described above.  Amarasingham further teaches for each row of the plurality of rows, the respective value for the metric indicative of the current state of the physiological condition of the respective patient in the patient status column of the respective row is dynamically determined in real-time in response to updates to the respective measurement data associated with the respective patient (see paragraph 0086 and Figure 8; patient status such as risk is updated in real0time as new data is received).
As per claim 16, Amarasingham teaches the system of claim 12 as described above.  Amarasingham further teaches each row of the plurality of rows includes a graphical user interface element that is selectable to initiate presentation of a report graphical user interface display associated with the respective patient associated with the respective row (see paragraph 0088; user may click on a patient in the dashboard to obtain additional detailed information).
As per claim 17, Amarasingham teaches the system of claim 12 as described above.  Amarasingham further teaches a visually distinguishable characteristic of the graphical representation of the respective value for the metric indicative of the current state of the physiological condition of the respective patient in the patient status column of a first row of the plurality of rows is influenced by an adverse event associated with the respective patient (see paragraph 0073; monitored patient data includes adverse events and is reflected in dashboard display of patients included in disease lists); the adverse event is detected based at least in part on the respective measurement data associated with the respective patient associated with the first row (see paragraph 0073); and a rank of the first row within the patient list region is influenced by the adverse event (see paragraph 0073).
As per claim 18, Amarasingham teaches the system of claim 12 as described above.  Amarasingham further teaches the one or more prioritization rules are associated with a user of a client 
Claims 19 recites substantially similar system limitations to method claim 1 and, as such, is rejected for similar reasons as given above.
As per claim 22, Amarasingham teaches the method of claim 1 as described above.  Amarasingham further teaches detecting, by the server, an adverse event associated with the at least one of the plurality of patients in response to the updated measurement data associated with the at least one of the plurality of patients, wherein the at least one of the plurality of patients is ordered according to a relative priority assigned to the adverse event (see paragraph 0073; the “probability threshold value” is encompassed by the claimed “relative priority” because it is used to determine whether a given patient is listed (and ordered) in the display associated with the adverse event).  As described above, while Amarasingham appears to imply that at least one patient is reordered in response to updated data, the reference does not make this expressly clear.  Hamilton teaches a clinical dashboard display listing a plurality of patients in a prioritized list (see Figure 12), wherein at least one of the plurality of patients is dynamically reordered within an updated prioritized list in response to updated measurement data (see paragraph 0161; describes the patient list being ordered based on criticality level of the patients and dynamically updating the list as new data is received over time).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to dynamically update the prioritized list of Amarasingham as suggested by the teachings of Amarasingham and as taught by Hamilton with the motivation of allowing the user to more efficiently focus his/her efforts to patients presenting a more critical clinical situation (see paragraph 0161 of Hamilton).
As per claim 23, Amarasingham teaches the method of claim 22 as described above.  Amarasingham further teaches ordering the plurality of patients based on one or more adverse events .

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham, US Patent Application Publication no. 2017/0061093 in view of Hamilton, US Patent Application Publication No. 2017/0308662 and further in view of Greene, US Patent Application Publication No. 2013/0325352.
As per claim 4, Amarasingham teaches the method of claim 5 as described above.  Amarasingham further teaches secondarily ordering each respective patient of the plurality of patients based on the respective value for the metric indicative of the current state of the physiological condition of the respective patient comprises ordering at least some of the plurality of patients in the prioritized list in ascending order according to the respective values (ssee Figures 8-11 among others; since a user can drag a first column to group by that column and then drag a second column to group by that column, this teaching is encompassed by secondarily ordering patients based on the metric indicative of the current state of the condition).  Amarasingham does not explicitly teach one of the values includes a time in range value.  Green teaches determining a time in range value for each patient of a plurality of patients based at least in part on a respective subset of measurement data associated with the .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham, US Patent Application Publication no. 2017/0061093 in view of Hamilton, US Patent Application Publication No. 2017/0308662 and further in view of Hayter, US Patent Application Publication No. 2018/0226150.
As per claim 7, Amarasingham teaches the method of claim 5 as described above.  Amarasingham further teaches determining, by the server, a reason associated with reprioritization of the first patient in response to detecting the adverse event (see paragraph 0061; ranking of the patients in the list determined based on received data (reason).  However, Amarasingham does not explicitly teach providing a graphical indication of the reason on the dashboard GUI display in a row associated with the first patient.  Hayter teaches providing a graphical indication of a reason for a changing in clinical condition on a dashboard GUI display in a row associated with a first patient (see paragraphs 0079-0080 and Figure 59; displayed arrows show changes in trends for monitored parameters in a row with a patient which amounts to a reason for a change in parameter).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to add arrows showing how displayed parameters of Amarasingham have changed with the motivation of improving the ability to monitor changing disease statuses of patients as new data is received (see paragraph 0006 of Amarasingham).

Claims 9 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham, US Patent Application Publication no. 2017/0061093 in view of Hamilton, US Patent Application Publication No. 2017/0308662 and further in view of Subramaniam, US Patent Application Publication No. 2020/0204631.
As per claim 9, Amarasingham teaches the method of claim 5 as described above.  Amarasingham further teaches a graphical user interface element on the dashboard GUI display in a row associated with the first patient (see Figure 8).  Amarasingham does not explicitly teach automatically generating, by the server, a message to the first patient in response to selection of a graphical user interface element.  Subramaniam teaches a dashboard GUI display with a graphical user element, selectable to automatically generate a message to a first patient associated with the element (see paragraph 0156 and Figure 7C).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to elements for selection to communicate with patients to the dashboard of Amarasingham with the motivation of coordinating care between various stakeholders in patient care in situations where patients may be a mix of in-patient and out-patient (see paragraph 0007 of Subramaniam).
As per claim 15, Amarasingham teaches the system of claim 12 as described above.  Amarasingham further teaches each row of the plurality of rows includes at least one graphical user interface element that is selectable by a user (see Figure 8).  However, Amarasingham does not explicitly teach the element is selectable to initiate communication with the respective patient associated with the respective row. Subramaniam teaches a dashboard GUI display with a graphical user element, selectable to automatically generate, by a computing device, a message to a first patient associated with the element (see paragraph 0156 and Figure 7C).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to elements for selection to communicate with patients to the dashboard of Amarasingham with the motivation of coordinating care between various stakeholders 

Response to Arguments
In the remarks filed 05/14/2021 Applicant argues that (1) the Office Action mischaracterizes the teachings of Fig. 8 of Amarasingham which does not teach several, combined limitations regarding the claimed graphical display; (2) one skilled in the art would not combine the teachings of Amarasingham and Hamilton without impermissible hindsight.
In response to argument (1), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The limitations argued by Applicant are addressed by the combination of Amarasingham and Hamilton.  However, the examiner respectfully maintains that Amarasingham teaches several of the argued limitations and refers Applicant’s attention to the updated rejections set forth above with additional citations and explanations for how each recited limitation encompasses the teachings of Amarasingham.
In response to argument (2), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  As explained in the updated rejections set forth above, both references derive a similar “level” for each respective patient, displayed in a patient dashboard, and Amarasingham shows the capability of the dashboard display to be reordered through dragging columns (Figures 8-9 show drag and drop to group list by column category).  Therefore, the teachings could have been combined by adding the dynamic reordering of Hamilton to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770.  The examiner can normally be reached on Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C. Luke Gilligan

Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626